Citation Nr: 1442759	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-15 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to August 1962 and June 1963 to December 1974 and had additional service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized to consider any acquired psychiatric disorder to more accurately reflect the nature of the claim.  See, e.g., September 2014 written brief.  The Veteran also expressed disagreement with the RO's denial of service connection for hypertension in that decision.  Nevertheless, the Veteran withdrew the appeal as to this issue in a July 2013 written statement.  Thus, the Board finds that the hypertension claim is no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal.

In an August 2014 written submission, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to his service-connected ischemic heart disease and diabetes mellitus type II.  VBMS shows this issue as pending with the agency of original jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

First, it appears that there may be outstanding and potentially relevant VA treatment records not associated with the claims file.  The RO noted review of certain VA treatment records in the April 2014 statement of the case (SOC).  These records are not contained in the record before the Board, and remand is therefore necessary.

Second, remand is required to provide a VA examination.  The record reflects that the Veteran was scheduled for a VA psychiatric examination but failed to report.  The August 2013 VA examination request shows that the RO alerted the VA Medical Center to a discrepancy in the Veteran's mailing address between two databases and requested that the facility verify the address before mailing the notification letter.  A notation in the record that same month shows that the examination was cancelled because the Veteran withdrew his claim; however, he only withdrew the hypertension claim, as discussed above.

On review, while the address discrepancy was corrected by the time of a VA heart examination (see April 2014 VA examination request), the Veteran indicated in his substantive appeal that he did not receive the letter notifying him of the date and time of the scheduled examination for this claim.  Such a letter is not of record.  The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination.  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the electronic claims file all outstanding records of treatment, including VA treatment records from the Biloxi/Pensacola and Charleston VA Healthcare Systems dated from May 2010 to the present.  It is noted that the April 2014 SOC indicates the RO's review of treatment records from these VA facilities; however, the corresponding records are not in the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of each currently diagnosed psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims file, or in the alternative, copies of all pertinent records in the electronic claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptoms. 

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

In providing this opinion, the examiner is asked to discuss the Veteran's contention that he developed a psychiatric disorder due to his Vietnam experiences, such as rocket attacks and witnessing deaths, as well as his reported symptoms during service.  See, e.g., October and November 1974 service treatment records; November 2009 and May 2014 written statements; May 2010 VA examination.  It is noted that the Veteran is already service connected for psychophysiologic gastrointestinal reaction (nausea, vomiting, knot in stomach).  See, e.g., March 1975 VA examinations.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

